          Case
           Case7:11-cr-01040-KMK  Document522
                7:11-cr-01040-KMK Document 523 Filed
                                                Filed02/10/21
                                                      02/11/21 Page
                                                                Page1 1
                                                                      of of
                                                                         1 1


MEMO ENDORSE~'REILLY & SHAW, L.L.C.
- - - - - - -- - - --            - - --ATTORNEYS AT LAW'- - -- -- - -- - -- - -- -
FRANCIS L. O'REILLY                                                                  41 UNQUOWA PLACE
JANE FORD SHAW                                                                        FAIRFIELD, CT 06824
JUSTIN PUGH
                                                                                         TEL: (203) 319-0707
                                                                                         FAX: (203) 319-0128
   February 10, 2021



   Honorable Kenneth M. Karas
   United States District Court
   Southern District of New York
   300 Quarropas Street
   White Plains, NY 10601

   Re:     United States v. Deshawn Lewis
           DK#7: 11CR1040(KMK)

   Dear Judge Karas:

           I am writing to request an adjournment of the violation of supervised release hearing in
   the above referenced matter until late June 2021. As you know, Mr. Lewis has a state case
   pending and this state case has still not resolved. Mr. Lewis has informed the undersigned that
   due to the Covid-19 pandemic, this State case has been continued until June 17, 2021. The
   undersigned is requesting this lengthy adjournment to allow Mr. Lewis to resolve these state
   charges which form part of the basis for the violation of supervised release. Additionally, the
   undersigned asks that all of the current conditions of release remain in place. I have contacted
   Assistant United States Attorney Jeffrey Coffman and United States Probation Officer Florence
   Duggan and neither has an objection to this request.




;;t!ltuy
   Francis L. O'Reilly

                          ;-t-L     ~I                            holr/ a ~ c z _
                                         ;Joa J                   II : 3o /JH via...




                                         www.oreillyandshaw.com
